PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/302,002
Filing Date: 11 Jun 2014
Appellant(s): Nixon et al.



__________________
Jeanpierre Giuliano
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
Claims 1, 3-4, 7-13, 15-16, 18-19, 22-28, 30-31, 33-34, 37-43, and 45-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
The abstract idea is recited by the following specific limitations in claims 1, 16, and 31:
analyzing a set of data items associated with a candidate document, a mental process of forming an evaluation, see MPEP 2106.04(a)(2), section III;
determining a score for each of one or more data items from the set of data items according to one or more defined rules maintained in a set of pre-defined scoring patterns, the score comprising at least a uniqueness score, wherein the uniqueness score is based on a subset of the data items of the candidate document associated with a fact pattern, where “determining”, in the context of these claims, encompasses the user manually calculating the score by following rules, and therefore covers performance of the limitation in the mind but for recitation of generic computer components, see MPEP 2106.04(a)(2), section III.C;
aggregating a plurality of scores for the one or more data items in order to calculate an overall score for the candidate document, where “aggregating,” in the context of these claims, encompasses the user manually performing arithmetic, and therefore covers performance of the limitation in the mind but for recitation of generic computer components, see MPEP 2106.04(a)(2), section III.C;
ee MPEP 2106.04(a)(2), section III.C;
wherein the recommendation is a do not obtain recommendation, reviewing the set of data items based upon a set of additional information associated with the candidate document, wherein the set of additional information comprises information identifying any increase in notoriety to a given data item from the set of data items, and based upon the step of reviewing, determining whether to generate a modified recommendation, where “generating a recommendation,” in the context of this claim, encompasses a user decided to recommend to obtain the document, which therefore covers performance of the limitation in the mind but for recitation of generic computer components, see MPEP 2106.04(a)(2), section III.C.
As a whole, these limitations recites the abstract idea of content on-boarding, a process through which decisions are made as to whether particular documents should be included in a legal research system, see Specification [0003]-[0004].  The underlying problem – that not every document can be included in a collection, and some decisions must be made as to what documents to include in a collection – is similar to that in, for instance, maintaining a physical library, where not every possible document can be included, and decisions must be made as to what documents to include, and which to omit.  Therefore, the recitation of rules to determine whether a candidate document should be on-boarded – included in a collection of documents – based on aggregated uniqueness scores for data items associated with the candidate document and a determined increase in notoriety falls under the enumerated category of abstract ideas of managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a)(2), section II.C.  Ultimately, the task to be performed – determining which content to onboard and which content not to – is analogous to filtering content.  See id.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the additional elements recited do not impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The search fields configured to receive text inputs through a user interface are mere data-gathering steps that amount to insignificant extra-solution activity, see MPEP 2106.05(g).
The electronic device from which the set of data items is received is using a generic machine to perform data gathering.  See MPEP 2106.05(a), (b), and (g). The act of receiving is itself invoking a computer merely as a tool to perform an existing process, and is insignificant extra-solution data gathering.  See MPEP 2106.05(f) and (g).
Storing the set of data items in generic memory, without details as to how they are stored, does not improve a computer, is not a particular machine, merely invokes a computer as a tool to perform an existing process, and is insignificant extra-solution data output.  See MPEP 2106.05(a), (b), (f), and (g).
Performing the analysis and generating the recommendation “with a computer program” merely invokes a computer as a tool to perform an existing process.  See MPEP 2106.05(f).
Generating a signal based upon a recommendation and transmitting the signal invokes a computer as a tool, simply to receive and store data, and is insignificant extra-solution data output.  See MPEP 2106.05(f) and (g).
Receiving an electronic version of the document and storing it in memory invokes a computer as a tool, simple to receive and store data, and is insignificant data gathering.  See MPEP 2106.05(f) and (g).
As a whole, the claims are directed to practicing onboarding in a particular technical environment without further meaningful limitations.  See MPEP 2106.05(e).  The invention as a whole is to automate subjective decision-making of court runners in order to take advantage of the speed of computers.  Specification [0004]-[0006]; see MPEP 2106.05(a), section I (“Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: . . . Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase”), MPEP 2106.05(f) (“Similarly, ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The search fields configured to receive text inputs through a user interface are mere data-gathering steps that amount to insignificant extra-solution activity, see MPEP 2106.05(g).  Furthermore, the simple recitation of a “text box,” Specification [0037], as an implementation of fields configured to receive text input without further instruction as to how to practice such, is evidence that this element is so well-known that it need not be described in detail in the patent specification.  See MPEP 2106.05(d), section I.2, section II (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. . . Receiving or transmitting data over a network, e.g., using the Internet to gather data.”).
The electronic device from which the set of data items is received is using a generic machine to perform data gathering.  See MPEP 2106.05(a), (b), and (g). The act of receiving is itself invoking a computer merely as a tool to perform an existing process.  See MPEP 2106.05(f).
Storing the set of data items in generic memory, without details as to how they are stored, does not improve a computer, is not a particular machine, is well-understood, routine, and conventional functionality, and merely invokes a computer as a tool to perform an existing process.  See MPEP 2106.05(a), (b), (d), section II (“Storing and retrieving information in memory”) and (f).
Performing the analysis and generating the recommendation “with a computer program” merely invokes a computer as a tool to perform an existing process.  See MPEP 2106.05(f).
Generating a signal based upon a recommendation and transmitting the signal is well-understood, routine, and conventional functionality, invokes a computer as a tool, simply to receive and store data, and is insignificant extra-solution activity.  See MPEP 2106.05(d), section II (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. . . Receiving or transmitting data over a network, e.g., using the Internet to gather data.”), (f), and (g).
Receiving an electronic version of the document and storing it in memory invokes a computer as a tool, simple to receive and store data, and is insignificant data gathering.  See MPEP 2106.05(f) and (g).
As a whole, the claims are directed to practicing onboarding in a particular technical environment without further meaningful limitations.  See MPEP 2106.05(e).  The invention as a whole is to automate subjective decision-making of court runners in order to take advantage of the speed of computers.  Specification [0004]-[0006]; see MPEP 2106.05(a), section I (“Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: . . . Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase”), MPEP 2106.05(f) (“Similarly, ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Dependent Claims
As per claims 3-4, 12-13, 18-19, 27-28, 33-34, and 42-43, the threshold-based determination are merely details of the rules to be followed covered by the abstract idea itself.  See MPEP 2106.04(a)(2), section II.C.
As per claims 7-9, 22-24, 37-39, and 49-51, periodically reviewing for an increase in notoriety is merely a detail of the rules to be followed covered by the abstract idea itself.  See MPEP 2106.04(a)(2), section II.C.
As per claims 10, 25, and 40, the additional element of receiving and storing the document is insignificant data gathering, and therefore fails to integrate the judicial exception into a practical application. At step 2B, the element is insignificant data gathering and is well-understood, routine, and conventional, see MPEP 2106.05(d) (“Receiving or transmitting data over a network . . . Storing and retrieving information in memory.”), and therefore does not amount to an inventive concept.  
As per claims 11, 26, and 41, modifying the score of a data item based on additional information is part of the abstract rules to be followed covered by the abstract idea itself.  See MPEP 2106.04(a)(2), section III.
As per claims 15, 30, and 45, that the device is a mobile device recites a particular technical environment without further meaningful limitations.  See MPEP 2106.05(e).
As per claims 46-48, the type of research and the types of documents are merely details of the rules to be followed covered by the abstract idea itself.  See MPEP 2106.04(a)(2), section II.C.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejections of claims 1, 3-4, 7-13, 15-16, 18-19, 22-28, 30-31, 33-34, 37-43, and 45-51 under section 112(a) is withdrawn.

(2) Response to Argument
Appellant argues that the claims recite something analogous to the “usage information” of the 13/287,831 application.  See Ex parte Fanaru, No. 2017-002898, 2 (P.T.A.B. Jan. 22, 2019).  
Examiner respectfully disagrees.  A “data item” is, for example, a name of a party to a lawsuit.  Specification [0028].  Collecting names is not analogous to the collecting “occurrences of usage events generated by [] devices, the usage events being associated with activities related to content encoded on a data store” of the ’831 application.
Appellant argues that “automatically analyzing a set of data items by determining a score for each of one or more data items according to one or more defined rules maintained in a set of pre-defined scoring patterns, which would include determining a uniqueness score based on a subset of the data items of a candidate document associated with a fact pattern and subsequently aggregating a plurality of scores for the one or more data items in order to calculate an overall score for the candidate document and generating a recommendation as to whether to obtain or not obtain the candidate document based on one or more defined rules maintained in the set of pre-defined scoring patterns” is one or more additional elements.  
Examiner respectfully disagrees.  This is the judicial exception itself – subjective rules, see Specification [0004]-[0006], to be followed – not an additional element.  As the subject matter identified by appellant is not “beyond the judicial exception,” it cannot integrate the exception into a practical application.  See MPEP 2106.04(d), section II.  Under Step 2A, Prong Two, it is “the way in which the additional elements use or interact with the exception [that] may integrate it into a practical application.”  See id., section III.
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/SEEMA S RAO/              Director, Art Unit 2100                                                                                                                                                                                          Conferees:
/Mariela Reyes/               Supervisory Patent Examiner, Art Unit 2159 

/MENG YAO ZHE/               Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.ee